 

Exhibit 10.2

 

THIRD AMENDED AND RESTATED GUARANTY

 

THIS THIRD AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of December
18, 2019, executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement (as defined below) (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of (a) Wells Fargo Bank, National Association, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Third Amended and Restated Credit Agreement dated as of December 18,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, (b) the
Lenders, the Issuing Banks and the Swingline Lenders, and (c) the Specified
Derivatives Providers (each individually, a “ Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Second Amended and Restated Credit
Agreement dated as of April 22, 2016 (as amended by that certain First Amendment
to Second Amended and Restated Credit Agreement dated August 31, 2017 and that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
January 25, 2018, and as heretofore further amended, supplemented or otherwise
modified, the “Existing Credit Agreement”), pursuant to which RLJ Lodging Trust
and certain of the other Guarantors (along with certain other Subsidiaries of
the Borrower) (the “Existing Guarantors”) executed and delivered a certain
Second Amended and Restated Guaranty dated April 22, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Guaranty”),
guarantying the obligations of the Borrower under the Existing Credit Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and the
Lenders have entered into the Credit Agreement, which amends and restates the
Existing Credit Agreement, and pursuant to the Credit Agreement, the
Administrative Agent and the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the parties hereto wish to amend and restate the Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the Existing Guaranty;

 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

 





 

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty, which amends
and restates the Existing Guaranty, is a condition to the Administrative Agent
and the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, the Existing Guaranty is
hereby amended and restated, and each Guarantor hereby agrees, as follows:

 

Section 1.                Guaranty. Each Existing Guarantor affirms its
obligations under and the terms and conditions of the Existing Guaranty and
agrees that such obligations remain in full force and effect and are hereby
ratified, reaffirmed and confirmed. Each Guarantor hereby absolutely,
irrevocably and unconditionally guaranties the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following (collectively referred to as the “Guarantied
Obligations”): (a) all indebtedness, liabilities, obligations, covenants and
duties owing by the Borrower or any other Loan Party to the Administrative Agent
or any other Guarantied Party under or in connection with the Credit Agreement
or any other Loan Document, including without limitation, the repayment of all
principal of the Loans, the Reimbursement Obligations and all other Letter of
Credit Liabilities, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (e) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the other
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2.                Guaranty of Payment and Not of Collection. This
Guaranty is a guaranty of payment, and not of collection, and a debt of each
Guarantor for its own account. Accordingly, none of the Administrative Agent or
the other Guarantied Parties shall be obligated or required before enforcing
this Guaranty against any Guarantor: (a) to pursue any right or remedy the
Guarantied Parties may have against the Borrower, any other Loan Party or any
other Person or commence any suit or other proceeding against the Borrower, any
other Loan Party or any other Person in any court or other tribunal; (b) to make
any claim in a liquidation or bankruptcy of the Borrower, any other Loan Party
or any other Person; or (c) to make demand of the Borrower, any other Loan Party
or any other Person or to enforce or seek to enforce or realize upon any
collateral security held by the Administrative Agent or any other Guarantied
Party which may secure any of the Guarantied Obligations.

 





 

 

Section 3.                Guaranty Absolute. Each Guarantor guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any Applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20, including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)               (i) any change in the amount, interest rate or due date or
other term of any of the Guarantied Obligations, (ii) any change in the time,
place or manner of payment of all or any portion of the Guarantied Obligations,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, any
Specified Derivatives Contract, or any other document, instrument or agreement
evidencing or relating to any Guarantied Obligations, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, the Credit Agreement, any of the
other Loan Documents, any Specified Derivatives Contract, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(b)               any lack of validity or enforceability of the Credit
Agreement, any of the other Loan Documents, any Specified Derivatives Contract,
or any other document, instrument or agreement referred to therein or evidencing
any Guarantied Obligations or any assignment or transfer of any of the
foregoing;

 

(c)               any furnishing to the Administrative Agent or the other
Guarantied Parties of any security for any of the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Guarantied Obligations;

 

(d)               any settlement or compromise of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to any of the Guarantied Obligations, or any subordination of the
payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)               any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 





 

 

(f)                any act or failure to act by the Borrower, any other Loan
Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against any Loan Party or any other person to
recover payments made under this Guaranty;

 

(g)               any nonperfection or impairment of any security interest or
other Lien on any collateral securing in any way any of the Guarantied
Obligations;

 

(h)               any application of sums paid by the Borrower, any other Loan
Party or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)                 any defect, limitation or insufficiency in the borrowing
powers of the Borrower or in the exercise thereof;

 

(j)                 any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the other Guarantied Parties;

 

(k)               any change in the corporate existence, structure or ownership
of the Borrower or any other Loan Party;

 

(l)                 any statement, representation or warranty made or deemed
made by or on behalf of the Borrower, any Guarantor or any other Loan Party
under any Loan Document, Specified Derivatives Contract, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

 

(m)             any other circumstance which might otherwise constitute a
defense available to, or a discharge of, a Guarantor hereunder (other than
indefeasible payment and performance in full).

 

Section 4.                Action with Respect to Guarantied Obligations. The
Administrative Agent and the other Guarantied Parties may, at any time and from
time to time, without the consent of, or notice to, any Guarantor, and without
discharging any Guarantor from its obligations hereunder, take any and all
actions described in Section 3 and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement, any other Loan Document or any Specified Derivatives Contract;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower, any other Loan Party or any other Person; and
(f) apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Administrative Agent and the other Guarantied
Parties shall elect.

 





 

 

Section 5.                Representations and Warranties. Each Guarantor hereby
makes to the Administrative Agent and the other Guarantied Parties all of the
representations and warranties made by the Parent Guarantor or the Borrower with
respect to or in any way relating to such Guarantor in the Credit Agreement and
the other Loan Documents, as if the same were set forth herein in full.

 

Section 6.                Covenants. Each Guarantor will comply with all
covenants with which the Parent Guarantor or the Borrower is to cause such
Guarantor to comply under the terms of the Credit Agreement or any of the other
Loan Documents.

 

Section 7.                Waiver. Each Guarantor, to the fullest extent
permitted by Applicable Law, hereby waives notice of acceptance hereof or any
presentment, demand, protest or notice of any kind, and any other act or thing,
or omission or delay to do any other act or thing, which in any manner or to any
extent might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.                Inability to Accelerate Loan. If the Administrative
Agent and/or the other Guarantied Parties are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.                Reinstatement of Guarantied Obligations. If claim is
ever made on the Administrative Agent or any of the other Guarantied Parties for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.            Subrogation. Upon the making by any Guarantor of any
payment hereunder for the account of any other Loan Party, such Guarantor shall
be subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing.

 





 

 

Section 11.            Payments Free and Clear. Section 3.10 of the Credit
Agreement shall be applicable, mutatis mutandis, to all payments required to be
made by any Guarantor under this Guaranty.

 

Section 12.            Set-off. In addition to any rights now or hereafter
granted under any of the other Loan Documents, any Specified Derivatives
Contract or Applicable Law and not by way of limitation of any such rights,
subject to Section 13.4 of the Credit Agreement, each Guarantor hereby
authorizes, each Guarantied Party, each Affiliate of a Guarantied Party and each
Participant, at any time while an Event of Default exists, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Guarantied Party (other than the
Administrative Agent), an Affiliate of a Guarantied Party (other than the
Administrative Agent) or a Participant, subject to receipt of the prior written
consent of the Administrative Agent and the Requisite Lenders exercised in their
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.            Subordination. Each Guarantor hereby expressly covenants
and agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 





 

 

Section 14.            Avoidance Provisions. It is the intent of each Guarantor,
the Administrative Agent and the other Guarantied Parties that in any
Proceeding, such Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
other Guarantied Parties) shall be determined in any such Proceeding are
referred to as the “Avoidance Provisions”. Accordingly, to the extent that the
obligations of any Guarantor hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Guarantied Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of any
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.            Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the financial condition of the Borrower
and the other Loan Parties, and of all other circumstances bearing upon the risk
of nonpayment of any of the Guarantied Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Administrative Agent nor any of the other Guarantied Parties
shall have any duty whatsoever to advise any Guarantor of information regarding
such circumstances or risks.

 

Section 16.           Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.            Waiver of jury trial.

 

(a)               EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER GUARANTIED PARTIES, THE
ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 





 

 

(b)               EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH
OTHER GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY OF THE GUARANTIED PARTIES, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH OF THE
GUARANTORS HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED HEREIN. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)               THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH
PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.            Loan Accounts. The Administrative Agent and each other
Guarantied Party may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of the Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error. The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 





 

 

Section 19.            Waiver of Remedies. No delay or failure on the part of
the Administrative Agent or any of the other Guarantied Parties in the exercise
of any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.            Termination. This Guaranty shall remain in full force
with respect to each Guarantor until the earliest of the (x) the date on which
all of the Guarantied Obligations have been indefeasibly paid and performed in
full (other than (1) contingent indemnification obligations that have not been
asserted, (2) Letters of Credit the expiration dates of which extend beyond the
Revolving Credit Maturity Date as permitted under Section 2.3(b) and in respect
of which the Borrower has satisfied the requirements of such Section and Section
2.14 and (3) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Credit Agreement, at which point
this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with Section 8.14 or Section 8.15 of
the Credit Agreement, as applicable, by the Borrower or any such Guarantor to
evidence such termination or release, at the Borrower’s or such Guarantor’s sole
cost and expense.

 

Section 21.            Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 13.9 of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

 

Section 22.            Joint and Several Obligations. The Obligations of the
Guarantors hereunder shall be joint and several, and accordingly, each Guarantor
confirms that it is liable for the full amount of the “Guarantied Obligations”
and all of the obligations and liabilities of each of the other Guarantors
hereunder.

 





 

 

Section 23.            Amendments. This Guaranty may not be amended except in a
writing signed by the Requisite Lenders (or all of the Lenders if required under
the terms of the Credit Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17 of the Credit Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14 or Section 8.15 of the Credit Agreement, as applicable, and any
Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14 of the Credit Agreement.

 

Section 24.            Payments. All payments to be made by any Guarantor
pursuant to this Guaranty shall be made in Dollars, in immediately available
funds to the Administrative Agent at the Principal Office, not later than 2:00
p.m. on the date of demand therefor.

 

Section 25.           Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile or electronic transmission or
similar writing) and shall be given (a) to each Guarantor at its address set
forth below its signature hereto, (b) to the Administrative Agent or any other
Guarantied Party at its respective address for notices provided for in the
Credit Agreement or Specified Derivatives Contract, as applicable, or (c) as to
each such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, upon the first to occur of receipt or the
expiration of three (3) days after the deposit in the United States Postal
Service mail, postage prepaid and addressed to the address of a Guarantor or
Guarantied Party at the addresses specified; (ii) if telecopied or sent by
electronic mail, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of
immediately preceding clauses (i) through (iii), non-receipt of which the
sending party was not notified or as the result of a refusal to accept delivery
shall be deemed receipt of such communication.

 

Section 26.           Severability. In case any provision of this Guaranty shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.            Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.           Limitation of Liability. Neither the Administrative Agent
nor any of the other Guarantied Parties, nor any of their respective Related
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Credit Agreement or
any of the other Loan Documents, or any Specified Derivatives Contract. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Credit Agreement or financed thereby.

 





 

 

Section 29.            Electronic Delivery of Certain Information. Each
Guarantor acknowledges and agrees that information regarding the Guarantor may
be delivered electronically pursuant to Section 9.5 of the Credit Agreement.

 

Section 30.            Right of Contribution. The Guarantors hereby agree as
among themselves that, if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section shall be
subordinate and subject in right of payment to the Guarantied Obligations until
such time as the Guarantied Obligations have been indefeasibly paid and
performed in full and the Commitments have expired or terminated, and none of
the Guarantors shall exercise any right or remedy under this Section against any
other Guarantor until such Guarantied Obligations have been indefeasibly paid
and performed in full and the Commitments have expired or terminated. Subject to
Section 10 of this Guaranty, this Section shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Applicable Law against any other Loan Party in respect
of any payment of Guarantied Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall cease to be a Guarantor in accordance
with the applicable provisions of the Loan Documents.

 

Section 31.            Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32.            Non-Recourse. Notwithstanding anything that may be
expressed or implied in this Guaranty or any document or instrument delivered in
connection herewith or otherwise, and notwithstanding the fact that DBT Met
Hotel Venture, LP (“DBT LP”) and Knickerbocker Holding Partnership, L.P.
(“Knickerbocker LP”) may be limited partnerships, by its acceptance of the
benefits of this Guaranty, the Administrative Agent and each of the Guarantied
Parties acknowledge and agree that no Non-Recourse Party has any obligation
hereunder and that no recourse shall be had hereunder or under any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, any Non-Recourse Party, through the
Administrative Agent or the Guarantied Parties or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Administrative Agent or the Guarantied Parties against any
Non-Recourse Party, by the enforcement of any assessment, by any legal or equity
proceeding, by virtue of any applicable law, or otherwise. For the avoidance of
doubt, Knickerbocker LP is not a Guarantor as of the Effective Date.

 





 

 

For purposes of this Section 32, “Non-Recourse Party” means any former, current
and future equity holders, controlling persons, directors, officers, employees,
agents, affiliates, or general or limited partners of either (i) DBT LP
(including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates) or (ii) Knickerbocker LP
(including without limitation, HH Knickerbocker Owner, L.P., a Delaware limited
partnership, and its successors and affiliates), other than any Guarantor.

 

Section 33.            Definitions. (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 





 

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)               Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 





 

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

  GUARANTORS:       RLJ LODGING TRUST,   a Maryland real estate investment trust
      By: /s/ Leslie D. Hale   Name:   Leslie D. Hale   Title: President and
Chief Executive Officer       RLJ III – C BUCKHEAD, INC.,   a Texas corporation
      By: /s/ Leslie D. Hale   Name:   Leslie D. Hale   Title: President and
Treasurer       RLJ III – EM WEST PALM BEACH, INC.,   a Texas corporation      
By: /s/ Leslie D. Hale   Name:   Leslie D. Hale   Title: President and Treasurer
      RLJ III – MH DENVER AIRPORT, INC.,   a Delaware corporation       By: /s/
Leslie D. Hale   Name:   Leslie D. Hale   Title: President and Treasurer

 

Signature Page to Third Amended and Restated Guaranty

 





 

 

  EACH OF THE SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO       By: RLJ
LODGING TRUST, L.P.,   a Delaware limited partnership, the direct or indirect
holder of all controlling interests in such Subsidiary Guarantor       By:
      RLJ LODGING TRUST, a Maryland real estate investment trust, its sole
general partner         By: /s/ Leslie D. Hale   Name:   Leslie D. Hale   Title:
President and Chief Executive Officer

 

Address for Notices for all Guarantors:

 

c/o RLJ Lodging Trust

3 Bethesda Center

Suite 1000

Bethesda, MD 20814

Attn: Sean M. Mahoney, Executive Vice President and Chief Financial Officer

Telecopy Number: (301) 280-7750

Telephone Number: (301) 280-7749

 



Signature Page to Third Amended and Restated Guaranty

 





 

 

ANNEX I

 

SUBSIDIARY GUARANTORS

 

 

 

 

Subsidiary GuarantorS

 

1.   RLJ C Charleston HD, LLC 2.   RLJ C HOUSTON HUMBLE, LP 3.   RLJ C NY Upper
Eastside, LLC 4.   RLJ C PORTLAND DT, LLC 5.   RLJ C WAIKIKI, LLC 6.   RLJ
CABANA MIAMI BEACH, LLC 7.   RLJ DBT KEY WEST, LLC 8.   RLJ EM IRVINE, LP 9.  
RLJ EM Waltham, LLC 10.  RLJ HGN Emeryville, LP 11.  RLJ HP Fremont, LP 12.  RLJ
HY ATLANTA MIDTOWN, LLC 13.  RLJ HyH San Diego, LP 14.  RLJ HyH San Jose, LP
15.  RLJ HyH San Ramon, LP 16.  RLJ HyH Woodlands, LP 17.  RLJ II – C HAMMOND,
LLC 18.  RLJ II – C MIDWAY, LLC 19.  RLJ II – C SUGARLAND, LP 20.  RLJ II – F
CHERRY CREEK, LLC 21.  RLJ II – F HAMMOND, LLC 22.  RLJ II – F KEY WEST, LLC
23.  RLJ II – F MIDWAY, LLC 24.  RLJ II – HA GARDEN CITY, LLC 25.  RLJ II – HA
MIDWAY, LLC 26.  RLJ II – HG MIDWAY, LLC 27.  RLJ II - HOLX Midway, LLC 28.  RLJ
II – INDY CAPITOL HOTELS, LLC 29.  RLJ II – MH DENVER S, LLC 30.  RLJ II – MH
MIDWAY, LLC 31.  RLJ II – R FISHERS, LLC 32.  RLJ II – R HAMMOND, LLC 33.  RLJ
II – R HOUSTON GALLERIA, LP

 





 

 

34.  RLJ II – R LOUISVILLE DT KY, LLC 35.  RLJ II – R MERRILLVILLE, LLC 36.  RLJ
II – R SUGARLAND, LP 37.  RLJ II – R WARRENVILLE, LLC 38.  RLJ II – RH BOULDER,
LLC 39.  RLJ II – RH PLANTATION, LLC 40.  RLJ II – S WESTMINSTER, LLC 41.  RLJ
II – SLE MIDWAY, LLC 42.  RLJ III – DBT Metropolitan Manhattan, LP 43.  RLJ III
– EM Fort Myers, LLC 44.  RLJ III – EM Tampa DT, LLC 45.  RLJ III – HG New
Orleans Convention Center, LLC 46.  RLJ III – HGN Hollywood, LP 47.  RLJ III –
HGN Pittsburgh, LP 48.  RLJ III – R National Harbor, LLC 49.  RLJ III – St.
Charles Ave Hotel, LLC 50.  RLJ R Atlanta Midtown, LLC 51.  RLJ R HOUSTON
HUMBLE, LP 52.  RLJ S Hillsboro, LLC 53.  RLJ C San francisco, lp 54.  rlj hp
washington dc, llc 55.  rlj s houston humble, lp 56.  RLJ C HOUSTON HUMBLE
GENERAL PARTNER, LLC 57.  RLJ EM IRVINE GENERAL PARTNER, LLC 58.  RLJ HP FREMONT
GENERAL PARTNER, LLC 59.  RLJ HYH SAN DIEGO GENERAL PARTNER, LLC 60.  RLJ HYH
SAN JOSE GENERAL PARTNER, LLC 61.  RLJ HYH SAN RAMON GENERAL PARTNER, LLC 62. 
RLJ HYH WOODLANDS GENERAL PARTNER, LLC 63.  RLJ II – C SUGARLAND GENERAL
PARTNER, LLC 64.  RLJ II SENIOR MEZZANINE BORROWER, LLC 65.  RLJ II JUNIOR
MEZZANINE BORROWER, LLC 66.  RLJ II – R HOUSTON GALLERIA GENERAL PARTNER, LLC
67.  RLJ II – R SUGARLAND GENERAL PARTNER, LLC 68.  RLJ III – C BUCKHEAD PARENT,
LLC 69.  RLJ III – EM WEST PALM BEACH PARENT, LLC 70.  RLJ III – HGN HOLLYWOOD
GENERAL PARTNER, LLC 71.  RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC 72.  RLJ C
SAN FRANCISCO GENERAL PARTNER, LLC 73.  RLJ S HOUSTON HUMBLE GENERAL PARTNER,
LLC

 





 

 

74.  RLJ III – DBT MET MEZZ BORROWER, LP 75.  RLJ III – DBT METROPOLITAN
MANHATTAN GP, LLC 76.  RLJ III – DBT MET MEZZ BORROWER GP, LLC 77.  DBT MET
HOTEL VENTURE, LP 78.  DBT MET HOTEL VENTURE GP, LLC 79.  RLJ III – DBT MET
HOTEL PARTNER, LLC 80.  RLJ HGN EMERYVILLE GENERAL PARTNER, LLC 81.  RLJ III –
HGN PITTSBURGH GENERAL PARTNER, LLC 82.  RLJ II – CR AUSTIN DT, LP 83.  RLJ II –
CR AUSTIN DT GENERAL PARTNER, LLC 84.  RLJ III – HS WASHINGTON DC, LLC 85.  RLJ
R BETHESDA, LLC 86.  RLJ II – MH LOUISVILLE DT, LLC 87.  RLJ III – MH DENVER
AIRPORT PARENT, LLC

 





 